Name: Commission Regulation (EC) NoÃ 1799/2006 of 6 December 2006 amending Regulation (EC) NoÃ 26/2004 on the Community fishing fleet register
 Type: Regulation
 Subject Matter: fisheries;  information technology and data processing;  competition;  economic analysis;  economic geography
 Date Published: nan

 7.12.2006 EN Official Journal of the European Union L 341/26 COMMISSION REGULATION (EC) No 1799/2006 of 6 December 2006 amending Regulation (EC) No 26/2004 on the Community fishing fleet register THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 15(3) and (4) thereof, Whereas: (1) Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (2) fixes, inter alia, the dates of fleet census, the codes for fishing gear and the codes for public aid. (2) It is necessary to fix the dates of the census for the new Member States that will accede to the European Union so they can comply with the provisions of Regulation (EC) No 26/2004. (3) In order to better identify those vessels that carry out artisanal or small-scale fishing activities, it is necessary to introduce a more precise distinction among fishing gears. (4) In order to monitor the application of Article 25(3) and (4) of Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (3) it is necessary to introduce new codes for communicating the replacement of engines with public aid. (5) Regulation (EC) No 26/2004 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 26/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 2006. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 5, 9.1.2004, p. 25. (3) OJ L 223, 15.8.2006, p. 1. ANNEX Annex I to Regulation (EC) No 26/2004 is amended as follows: 1. Table 2 is replaced by the following: Table 2 Date of census fixed by country BEL, DNK, FRA, GBR, PRT 1.1.1989 NLD 1.9.1989 DEU, ESP 1.1.1990 IRL 1.10.1990 ITA 1.1.1991 GRC 1.7.1991 SWE, FIN 1.1.1995 CYP, EST, LTU, LVA, MLT, POL, SVN 1.5.2004 Member States acceding after 1 May 2004 Accession date 2. Table 3 is replaced by the following: Table 3 Code for fishing gear Gear category Gear Code Static (S) or towed (T) or mobile gear (M) Pelagic (P) or demersal (D) Surrounding nets Purse seines PS M P Lampara nets LA M P Seines Beach seines SB T D/P Danish seines SDN T D/P Scottish seines SSC T D/P Pair seines SPR T D/P Trawls Beam trawl TBB T D Bottom otter trawl OTB T D Bottom pair trawls PTB T D Midwater otter trawls OTM T D/P Pelagic pair trawls PTM T D/P Otter twin trawls OTT T D/P Dredges Boat dredges DRB T D Hand dredges used on board a vessel DRH T D Mechanised dredges including suction dredges HMD T D Lift nets Boat-operated lift nets LNB M P Shore-operated stationary lift nets LNS M P Gill nets and entangling nets Set (anchored) gill nets GNS S D Driftnet GND S D/P Encircling gill nets GNC S D/P Trammel nets GTR S D/P Combined trammel and gill nets GTN S D/P Traps Pots (traps) FPO S D Hooks and lines Hand lines and pole lines (hand operated) LHP S D/P Hand lines and pole lines (mechanised) LHM S D/P Set longlines LLS S D Longlines (drifting) LLD S P Troll lines LTL M P Gear unknown (1) NK No gear (2) NO 3. Table 7 is replaced by the following: Table 7 Codes for public aid Aid not part-financed by the Community AE Aid part-financed by the Community AC No public aid PA Aid for the replacement of engine conditional to power reduction (individual option) EI Aid for the replacement of engine conditional to power reduction (group option) EG (1) Not valid for vessels in fleet or reported from 1 January 2003. (2) Valid only for subsidiary fishing gear.